Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to:  an original application filed on 9 December 2020 with acknowledgement that this application claims the benefit of a provisional application filed 12 December 2019.
2.	Claims 1-23 are currently pending.  Claims 1, 7, and 19, are independent claims. 
3.	The IDS submitted on 8 March 2021 has been considered. 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	Claims 1-23 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without some rationale of the use, purpose, or final result of the method or device described in the claims, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  It appears Applicant’s disclosure Figure 4, summaries the “invention”.  Below is Figure 4, 

    PNG
    media_image1.png
    1274
    903
    media_image1.png
    Greyscale

If one were to draft a method claim based on Figure 4, it would read as shown below:
A method comprising:
	determine identifying information for each cable of a plurality of cables attached to a network interface card (NIC) or switch;
	verifying that the identifying information is genuine;
	determine whether each of the plurality of cables has different identifying information;
	for any two or more cables which is not different identifying information storing an indication that those cables are suspected to be counterfeit;
	informing a system user or administrator of the suspected counterfeit cables.

Claim 19, which is a method does not include the final step i.e. informing a system user or administrator, without this step it appears nothing is being accomplished therefore the claims are not enabled.  Appropriate Correction is required.

Independent claims 1 and 7 are also missing at least one step necessary to utilize the “invention”.  Appropriate Correction is required.  The claims, also lack enablement because the wording and terms used throughout are confusing/indefinite, below is 112 (b) rejection explaining some of the rationale that leads to the confusion.

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are indefinite because the terminology used appear to be either incorrect or missing some details.  Below is claim 19, 
A method for verifying cable authenticity, the method comprising: using interface hardware to interface a plurality of cables with a device; and using verifier circuitry to verify that each of said plurality of cables is genuine based on a string stored in a hardware memory device comprised in each of said plurality of cables.

The claim is confusing because of the use of the term “device”.  Is the claim describing two separate devices one that attaches to a plurality of cables?  An example of this first device might be a computer that has a plurality of cables connected to it.  Would, the second device be a memory somehow connected to the cable and readable to the first device?  The claims as written do not clearly define the invention and therefore are indefinite, Appropriate Correction required.

Independent claims 1 and 7 are even more confusing than the method claim.  Both claims are device claims, however claim 1 appears to be directed to a cable and claim 7 appears to be directed to a “NIC” or switch with verifier circuitry.  

In claim 1, the multiple use of the word “comprising” in claim 1, makes the claim confusing and indefinite.  In addition, the claims and specification state the following “the hardware memory device storing a string identifying a cable and being electrically accessible from externally to said cable transceiver via said control electrical connections”.  The phrase does not make sense, for multiple reasons, “from externally to” appears grammatically incorrect.  It raises the questions if the cable transceiver is not used to relay the identifying string what is the transceiver’s purpose?  Is the identifying string communicated wirelessly?  What is the difference or how is the “data electrical connection” and “control electrical connection” defined.  Appropriate Correction is required.
Below are some Examiner Amendments to overcome the 112 rejections above.  
The proposed amendments for claim 1, were gathered from Applicant’s disclosure  Figures 1, 3, 4, paragraphs 11 and 42.
Claim 1. 	A device comprising: 
a cable with a cable transceiverconnected to the cable and a hardware memory device connected to the cable; 
the cable transceiver receiving cable electrical connections comprising data electrical connections and control electrical connections; 

the cable receiving a request via the control electrical connection to submit the string identifying the cable to a host device;
sending the identifying string to the host device;
the host device determining the identifying string is suspected counterfeit and notifying a system administrator or user of the suspected counterfeit cables.

Claim 7. 	
	A device for verifying cable authenticity, the device comprising: 
	interface hardware for interfacing a plurality of cables with the device; 
	and verifier circuitry configured to verify that each of said plurality of cables is genuine based on a string stored in a hardware memory device comprised in each of said plurality of cables;
the device notifying a system administrator or user of the suspected counterfeit cables.



Claim 19. 	
	A method for verifying cable authenticity, the method comprising:
	using interface hardware to interface a plurality of cables with a first device; and using verifier circuitry to verify that each of said plurality of cables is genuine based on a string stored in a hardware memory device comprised in each of said plurality of cables;
	determine whether each of the plurality of cables has different identifying information;
	for any two or more cables which is not different identifying information storing an indication that those cables are suspected to be counterfeit;
	informing a system user or administrator of the suspected counterfeit cables.

8.	To expedite a complete examination of the instant application the claims rejected under 35 U.S.C. 101 (nonstatutory) as well as 35 U.S.C. 112 above are further rejected as set forth below in anticipation of applicant amending these claims to overcome the above rejections.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claims 1, 2, 6-9, 19, and 20, are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Aybay U.S. Patent No. 8,184,933 (hereinafter ‘933).
As to independent claim 1, “A device comprising: a cable transceiver comprising: cable electrical connections comprising data electrical connections” “and a hardware memory device, the hardware memory device storing a string identifying a cable and being electrically accessible from externally to said cable transceiver via said control electrical connections” is taught in ‘933 col. 2, lines 23-60, note a first end portion, a second end portion, and a cable display module are a cable transceiver;
“and control electrical connections” is shown in ‘933 col. 4, lines 23-34, the signal sent can contain control information.
As to dependent claim 2, “The device according to claim 1, and also comprising: said cable in electrical connection with said cable electrical connections” is disclosed in ‘933 col. 4, lines 23-34.
As to dependent 6, “The device according to claim 1, and wherein the cable comprises one of the following: an electrical cable; and an optical cable” is taught in ‘933 col. 2, lines 23-30.
As to independent claim 7, “A device for verifying cable authenticity, the device comprising: interface hardware for interfacing a plurality of cables with the device” is shown in ‘933 Figure 7A;
“and verifier circuitry configured to verify that each of said plurality of cables is genuine based on a string stored in a hardware memory device comprised in each of said plurality of cables” is disclosed in ‘933 col. 2, lines 23-60.
As to dependent claim 8, “The device according to claim 7, and wherein each of said plurality of cables comprises one of the following: an electrical cable; and an optical cable” is taught in ‘933 col. 2, lines 23-30.
As to dependent claim 9, “The device according to claim 7, and wherein each said hardware memory device is disposed in a cable transceiver of each said respective cable and is electrically accessible from externally to said cable transceiver via control electrical connections comprised in said cable transceiver” is shown in ‘933 col. 2, lines 23-60.
As to independent claim 19, “A method for verifying cable authenticity, the method comprising: using interface hardware to interface a plurality of cables with a device” is disclosed in ‘933 Figure 7A;
“and using verifier circuitry to verify that each of said plurality of cables is genuine based on a string stored in a hardware memory device comprised in each of said plurality of cables” is taught in ‘933 col. 2, lines 23-60.
As to dependent claim 20, “The method according to claim 19, and wherein each said hardware memory device is disposed in a cable transceiver of each said respective cable and is electrically accessible from externally to said cable transceiver via control electrical connections comprised in said cable transceiver” is shown in ‘933 col. 2, lines 23-60.

Claim Rejections – 35 USC § 103
11..	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


12.	Claims 3, 10, 18, and 21, are rejected under 35 U.S.C. 103 as being unpatentable over Aybay U.S. Patent No. 8,184,933 (hereinafter ‘933) in view of Lai et al. U.S. Patent NO. 10,628,639 (hereinafter ‘639).
As to dependent claim 3, the following is not explicitly taught in ‘933 “The device according to claim 2, and wherein the string comprises a hash value based, at least in part, on one or more of the following hashing parameters: a serial number of the cable; a data code associated with the cable; a physical attenuation of the cable; a date-time indicator of production of the cable; and physical attributes associated with the cable” however ‘639 teaches converting a tag identifier (i.e. serial number of the cable) via a hash function in Figures 2-3 and col. 2, 
lines 33-50.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the system and method for identifying cable connections in a computing system taught in ‘933 to include a means to hash cable parameters.  One of ordinary skill in the art would have been motivated to perform such a modification to the health of cable operations is important to prevent system malfunctions improvements are needed see ‘639 col. 1, lines 21-65. 
	As to dependent claim 10, “The device according to claim 7 and wherein the string comprises a hash value based, at least in part, on one or more of the following hashing parameters: a serial number of the cable; a data code associated with the cable; a physical attenuation of the cable; a date-time indicator of production of the cable; and physical attributes associated with the cable” is taught in ‘639 Figures 2-3 and col. 2, lines 33-59.
	As to dependent claim 18, “The device according to claim 10 and wherein the string also comprises a non-hashed value comprising one or more of the following non-hashing parameters: a serial number of the cable; a data code associated with the cable; a physical attenuation of the cable; a date-time indicator of production of the cable; and physical attributes associated with the cable, and the verifier circuitry is also configured to verify, for at least one of the non-hashing parameters and a corresponding one of the hashing parameters, that hashing said at least one of the non-hashing parameters according to a given hashing scheme produces the corresponding one of the hashing parameters” is shown in ‘933 col. 2, lines 53-60.
	As to dependent claim 21, “The method according to claim 19 and wherein the string comprises a hash value based, at least in part, on one or more of the following hashing parameters: a serial number of the cable; a data code associated with the cable; a physical attenuation of the cable; a date-time indicator of production of the cable; and physical attributes associated with the cable” is taught in ‘639 Figures 2-3 and col. 2, lines 33-59.

13.	Claims 4-5, 11-12, are rejected under 35 U.S.C. 103 as being unpatentable over Aybay U.S. Patent No. 8,184,933 (hereinafter ‘933) in view of Lai et al. U.S. Patent No. 10,628,639 (hereinafter ‘639) in further view of Keft U.S. Patent Application Publication No. 2014/0108786 (hereinafter ‘786).
As to dependent claim 4, the following is not explicitly taught in ‘933 and ‘639: “The device according to claim 3, and wherein the hash value comprises a cryptographically-signed hash value” however ‘786 teaches using encrypted or signed hashes to verify the integrity of messages as well as a device (i.e. cable) integrity in paragraphs 63, 75, and 78-79.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the system and method for identifying cable connections in a computing system taught in ‘933 and ‘639 to include a means to utilized cryptographic hashes and challenge-response function.  One of ordinary skill in the art would have been motivated to perform such a modification to improve the security on digital networks see ‘786 paragraphs 2-6.
As to dependent claim 5, “The device according to claim 1, and also comprising: a challenging-response module comprising one or more of the following: a microcontroller; a hardware security module (HSM); and a trusted platform module (TPM), wherein the challenge-response module is configured to receive, via said control electrical connections, a challenge originating externally to the device and to provide a response thereto” is taught in ‘786 paragraphs 18, and 21-22.
As to dependent claim 11, “The device according to claim 10, and wherein the hash value comprises a cryptographically-signed hash value” is shown in ‘786 paragraphs 65, 75, and 78-79.
As to dependent claim 12, “The device according to claim 10, and also comprising: a verifying module adapted to send a challenge to a challenge-response module comprised in each of said plurality of cables and to evaluate correctness of a response received therefrom” is disclosed in ‘786 paragraphs 21-22.

14.	Claims 15-17 and 22-23, are rejected under 35 U.S.C. 103 as being unpatentable over Aybay U.S. Patent No. 8,184,933 (hereinafter ‘933) in view of Rzezak et al. U.S. Patent Application Publication No. 2018/0020000 (hereinafter ‘000).
As to dependent claim 15, the following is not explicitly taught in ‘933: “The device according to claim 7 and wherein said verifier circuitry is also configured to verify that no one of said plurality of cables stores the same string in the hardware memory device comprised therein as does any other one of said plurality of cables” however ‘000 teaches verifying the cables do not use the same MAC address for different serial numbers in Figure 4, paragraphs 54-55, and claim 3.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the system and method for identifying cable connections in a computing system taught in ‘933 to include a means to compare serial numbers of cables used.  One of ordinary skill in the art would have been motivated to perform such a modification to detect fraud see ‘000 paragraphs 6 and 54-55. 
As to dependent claim 16. The device according to claim 7 and wherein said verifier circuitry is configured to verify that no one of said plurality of cables stores a string in the hardware memory device comprised therein indicating a serial number which is the same as a serial number indicated by another string stored in the hardware memory device comprised in any other one of said plurality of cables” is taught in ‘000 Figure 4, paragraphs 54-55, and 
claim 3.

	As to dependent claim 17, “The device according to claim 16 and also including verifier circuitry at a second device configured to verify that no one of a second plurality of cables interfacing with said second device stores a string in the hardware memory device comprised therein indicating a serial number which is the same as a serial number indicated by another string stored in the hardware memory device comprised in any other one of said second plurality of cables, wherein the verifier circuitry of the device and the verifier circuitry of the second device are in communication therebetween to verify that no one of said plurality of cables and said second plurality of cables, taken together, stores a string in the hardware memory device comprised therein indicating a serial number which is the same as a serial number indicated by another string stored in the hardware memory device comprised in any other one of said plurality of cables and said second plurality of cables, taken together” is shown in ‘000 Figure 4, paragraphs 54-55, and claim 3.
As to dependent claim 22, “The method according to claim 19 and also comprising: using said verifier circuitry to verify that no one of said plurality of cables stores the same string in the hardware memory device comprised therein as does any other one of said plurality of cables” is disclosed in ‘000 Figure 4, paragraphs 54-55, and claim 3.
As to dependent claim 23, “The method according to claim 19 and also comprising: using said verifier circuitry to verify that no one of said plurality of cables stores a string in the hardware memory device comprised therein indicating a serial number which is the same as a serial number indicated by another string stored in the hardware memory device comprised in any other one of said plurality of cables” is taught in ‘000 Figure 4, paragraphs 54-55, and 
claim 3.
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

______________________________________________________
/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        
14 November 2022